 





EXHIBIT 10.1

PLAINS ALL AMERICAN

2005 LONG-TERM INCENTIVE PLAN

      SECTION 1.     Purpose of the Plan.

      The Plains All American 2005 Long-Term Incentive Plan (the “Plan”) has
been adopted by Plains All American GP LLC, a Delaware limited liability company
(the “Company”), the general partner of Plains All American Pipeline, L.P., a
Delaware limited partnership (the “Partnership”), and is intended to promote the
interests of the Partnership and the Company by providing to employees, and
directors of the Company and its Affiliates incentive compensation awards for
superior performance that are based on Units. The Plan is also contemplated to
enhance the ability of the Company, the Partnership and their Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Partnership and to encourage them to devote their best
efforts to advancing the business of the Partnership and their respective
employers.

      SECTION 2.     Definitions.

      As used in the Plan, the following terms shall have the meanings set forth
below:



        “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.           “Award” means an Option, Restricted Unit, Phantom Unit or
Unit Appreciation Right granted under the Plan, and may include any tandem DERs
granted with respect to a Phantom Unit, Option or Unit Appreciation Right.    
      “Award Agreement” means the written agreement by which an Award shall be
evidenced, and which may describe any terms, conditions, criteria, restrictions
or other elements of such Award as determined by the Committee in its
discretion.           “Board” means the Board of Directors of the Company.    
      “Committee” means the Compensation Committee of the Board.           “DER”
means a contingent right, granted in tandem with a specific Option, Unit
Appreciation Right or Phantom Unit, to receive an amount in cash equal to the
cash distributions made by the Partnership with respect to a Unit during the
period such Award is outstanding.           “Director” means a member of the
Board who is not an Employee.           “Employee” means any employee of the
Company or an Affiliate.           “Exchange Act” means the Securities Exchange
Act of 1934, as amended.           “Fair Market Value” means the closing sales
price of a Unit on the applicable date preceding the applicable date (or if
there is no trading in the Units on such date, on the next preceding date on
which there was trading) or (other than with respect to establishing the
exercise price of an Option or Unit Appreciation Right) as defined in an Award
Agreement. In the event Units are not publicly traded at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
          “Option” means an option to purchase Units granted under the Plan.    
      “Participant” means any Employee, or Director granted an Award under the
Plan.

1



--------------------------------------------------------------------------------



 





        “Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of Plains All American Pipeline L.P., as it may be
amended or amended and restated from time to time.           “Person” means an
individual or a corporation, limited liability company, partnership, joint
venture, trust, unincorporated organization, association, government agency or
political subdivision thereof or other entity.           “Phantom Unit” means a
phantom (notional) Unit granted under the Plan that upon vesting entitles the
Participant to receive a Unit or an amount of cash equal to the Fair Market
Value of a Unit, as determined by the Committee in its discretion.          
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award or Unit may remain subject to restrictions
established by the Committee, including without limitation a period during which
such Award or Unit is subject to forfeiture or restrictions on transfer, or is
not yet exercisable by or payable to the Participant, as the case may be. As the
context requires the word “vest” and its derivatives refers to the lapse of some
or all, as the case may be, of the restrictions imposed during such Restricted
Period.           “Restricted Unit” means a Unit delivered under the Plan that
is subject to a Restricted Period.           “Rule 16b-3” means Rule 16b-3
promulgated by the SEC under the Exchange Act, or any successor rule or
regulation thereto as in effect from time to time.           “SEC” means the
Securities and Exchange Commission, or any successor thereto.           “UDR”
means a distribution made by the Partnership with respect to a Restricted Unit.
          “Unit” means a Common Unit of the Partnership.           “Unit
Appreciation Right” means an Award that, upon exercise, entitles the holder to
receive the excess of the Fair Market Value of Unit on the exercise date over
the exercise price established for such Unit Appreciation Right. Such excess may
be paid in cash and/or in Units as determined by the Committee in its
discretion.

      SECTION 3.     Administration.

      The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the following and applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company, subject to such limitations on such
delegated powers and duties as the Committee may impose, if any. Upon any such
delegation all references in the Plan to the “Committee”, other than in
Section 7, shall be deemed to include the Chief Executive Officer; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan. Notwithstanding the foregoing, the Chief
Executive Officer may not grant Awards to, or take any action with respect to
any Award previously granted to, a person who is an officer subject to
Rule 16b-3 or a member of the Board. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled (including settlement in cash), exercised, canceled, or forfeited; (vi)
interpret and administer the Plan and any instrument or agreement relating to an
Award made under the Plan; (vii) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (viii) make any other determination and
take any other action that the Committee deems necessary

2



--------------------------------------------------------------------------------



 



or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.

      SECTION 4.     Units.

      (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units that may be actually delivered with respect to
Awards under the Plan is 3,000,000. If any Award is forfeited, cancelled,
exercised or otherwise terminated without the actual delivery of Units pursuant
to such Award, including any Award under which Units are held back to cover the
exercise price or tax withholding, such Units shall be available to satisfy
future Awards under the Plan; provided, however, the issuance of a Restricted
Unit will be an “actual delivery” for purposes of the preceding; thus, any
Restricted Unit used to cover an exercise price or tax withholding obligation
shall not become available to satisfy future Awards under the Plan. There shall
not be any limitation on the number of Awards that may be granted and paid in
cash.

      (b) Sources of Units Deliverable Under Awards. Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing.

      (c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
change of control, consolidation, split-up, spin-off, combination, repurchase,
or exchange of Units or other securities of the Partnership, issuance of
warrants or other rights to purchase Units or other securities of the
Partnership, or other similar transaction or event affects the Units such that
an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Units (or
other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Units (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, that the number of Units subject to any Award
shall always be a whole number.

      SECTION 5.     Eligibility.

      Any Employee or Director shall be eligible to be designated a Participant
and receive an Award under the Plan.

      SECTION 6.     Awards.

      (a) Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, whether DERs are granted with respect to such Option,
the purchase price therefor and the conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.



        (i) Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
but may not be less than the Fair Market Value of a Unit as of the date of
grant.           (ii) Time and Method of Exercise. The Committee shall determine
the Restricted Period, i.e., the time or times at which an Option may be
exercised in whole or in part, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a

3



--------------------------------------------------------------------------------



 



  “cashless-broker” exercise through procedures approved by the Company, other
securities or other property, a note (in a form acceptable to the Company), or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price.           (iii) Forfeitures. Except as otherwise
provided in the terms of the Option Award Agreement, upon termination of a
Participant’s employment with the Company and its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all Options shall be forfeited by the Participant.          
(iv) Option DERs. To the extent provided by the Committee, in its discretion, an
Options Award Agreement may include a tandem DER grant, which may provide that
such DERs shall be paid directly to the Participant, be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Options Award,
or be subject to such other provisions or restrictions as determined by the
Committee in its discretion.

      (b) Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees and Directors to whom Restricted Units or
Phantom Units shall be granted, the number of Restricted Units or Phantom Units
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units or Phantom Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards, including whether DERs are granted with respect to
the Phantom Units.



        (i) DERs. To the extent provided by the Committee, in its discretion, a
Phantom Units Award Agreement may include a tandem DER grant, which may provide
that such DERs shall be paid directly to the Participant, be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Phantom Unit
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion.           (ii) UDRs. To the extent provided by
the Committee, in its discretion, a Restricted Units Award Agreement may provide
that distributions made by the Partnership with respect to the Restricted Units
shall be subject to the same forfeiture and other restrictions as the Restricted
Unit and, if restricted, such distributions shall be held, without interest,
until the Restricted Unit vests or is forfeited with the UDR being paid or
forfeited at the same time, as the case may be. Absent such a restriction on the
UDRs in the Award Agreement, UDRs shall be paid to the holder of the Restricted
Unit without restriction.           (iii) Forfeitures. Except as otherwise
provided in the terms of the Restricted Units or Phantom Units Award Agreement,
upon termination of a Participant’s employment with the Company and its
Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all outstanding Restricted Units and
Phantom Units awarded the Participant shall be automatically forfeited on such
termination.           (iv) Lapse of Restrictions.



        (A) Phantom Units. Upon or as soon as reasonably practical following the
vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to receive from the Company one Unit or cash equal
to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.           (B) Restricted Units. Upon or as soon as reasonably
practical following the vesting of each Restricted Unit, subject to the
provisions of Section 8(b), the Participant shall be entitled to have the
relevant restrictions removed from his or her Unit certificate.

      (c) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees and Directors to whom Unit Appreciation Rights shall be
granted, the number of Units to be covered by each Award Agreement, whether DERs
are granted with respect to such Unit Appreciation Right, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Unit

4



--------------------------------------------------------------------------------



 



Appreciation Right, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.



        (i) Exercise Price. The exercise price per Unit Appreciation Right shall
be determined by the Committee at the time the Unit Appreciation Right is
granted but may not be less than the Fair Market Value of a Unit as of the date
of grant.           (ii) Time of Exercise. The Committee shall determine the
Restricted Period, i.e., the time or times at which a Unit Appreciation Right
may be exercised in whole or in part.           (iii) Forfeitures. Except as
otherwise provided in the terms of the Unit Appreciation Right Award Agreement,
upon termination of a Participant’s employment with the Company and its
Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all outstanding Unit Appreciation
Rights awarded the Participant shall be automatically forfeited on such
termination. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Unit Appreciation Rights.    
      (iv) Unit Appreciation Right DERs. To the extent provided by the
Committee, in its discretion, a Unit Appreciation Rights Award Agreement may
include a tandem DER grant, which may provide that such DERs shall be paid
directly to the Participant, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Unit Appreciation Rights Award, or be subject to such
other provisions or restrictions as determined by the Committee in its
discretion.

      (d) General.



        (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.  
        (ii) Limits on Transfer of Awards.



        (A) Except as provided in (C) below, each Option and Unit Appreciation
Right shall be exercisable only by the Participant during the Participant’s
lifetime, or by the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.           (B) Except as provided in
(C) below, no Award and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company, the
Partnership or any Affiliate.           (C) To the extent specifically provided
by the Committee with respect to an Option or Unit Appreciation Right Award
Agreement, an Option or Unit Appreciation Right may be transferred by a
Participant without consideration to immediate family members or related family
trusts, limited partnerships or similar entities or on such terms and conditions
as the Committee may from time to time establish.



        (iii) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee.           (iv) Unit Certificates. All
certificates for Units or other securities of the Partnership delivered under
the Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the SEC, any
stock exchange upon which such Units or other

5



--------------------------------------------------------------------------------



 



  securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.           (v) Consideration for
Grants. Awards may be granted for such consideration, including services, as the
Committee determines.           (vi) Delivery of Units or other Securities and
Payment by Participant of Consideration. Notwithstanding anything in the Plan or
any Award Agreement to the contrary, delivery of Units pursuant to the exercise
or vesting of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company is not reasonably able to
obtain Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company. Such payment may be made by such method or methods
and in such form or forms as the Committee shall determine, including without
limitation cash, other Awards, withholding of Units, cashless broker exercises
with simultaneous sale, or any combination thereof; provided that the combined
value, as determined by the Committee, of all cash and cash equivalents and the
Fair Market Value of any such Units or other property so tendered to the
Company, as of the date of such tender, is at least equal to the full amount
required to be paid to the Company pursuant to the Plan or the applicable Award
Agreement.           (vii) Change of Control. If specifically provided in an
Award Agreement, upon a change of control (as defined in the Award Agreement)
the Award may automatically vest and be payable or become exercisable in full,
as the case may be.           (viii) Substitute Awards. Awards may be granted
under the Plan in substitution for similar awards held by individuals who become
employees as a result of a merger, consolidation or acquisition by the Company
or an Affiliate of another entity or the assets of another entity. To the extent
permitted by section 409A of the Internal Revenue Code and the regulations
thereunder, such substitute Awards may have exercise prices less than the Fair
Market Value of a Unit on the date of such substitution.

      SECTION 7.     Amendment and Termination.

      Except to the extent prohibited by applicable law:



        (a) Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.
          (b) Amendments to Awards. Subject to Section 7(a), the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted (including without limitation requiring or allowing for an
election to settle an Award in cash), provided no change, other than pursuant to
Section 7(c), in any Award shall (i) materially reduce the benefit to
Participant without the consent of such Participant or (ii) cause the Plan or
such Award to fail to comply with the requirements of Section 409A of the
Internal Revenue Code.           (c) Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events. The Committee is hereby authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(c) of the Plan) affecting the
Partnership or the financial statements of the Partnership, or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the

6



--------------------------------------------------------------------------------



 



  Plan or such Award; provided, however, that no such adjustment may be made
that would cause the Plan or such Award to fail to comply with the requirements
of Section 409A of the Internal Revenue Code.

      SECTION 8.     General Provisions.

      (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

      (b) Tax Withholding. The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.

      (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, or to remain on the Board, as applicable. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.

      (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

      (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

      (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

      (g) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

      (h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

7



--------------------------------------------------------------------------------



 



      (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

      (j) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

      (k) Participation by Affiliates. In making Awards to Employees employed by
an entity other than by the Company, the Committee shall be acting on behalf of
the Affiliate, and to the extent the Partnership has an obligation to reimburse
the Company for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.

      (l) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

      (m) Compliance with Section 409A. Nothing in the Plan or any Award
Agreement shall operate or be construed to cause the Plan or an Award to fail to
comply with Section 409A of the Internal Revenue Code. The applicable provisions
of Section 409A and the regulations thereunder are hereby incorporated by
reference into and shall control over any Plan or Award Agreement provision in
conflict therewith or that would cause a failure of compliance thereunder, to
the extent necessary to resolve such conflict or obviate such failure.

      SECTION 9.     Term of the Plan.

      The Plan shall be effective on the date of its approval by the unitholders
and shall continue until the earliest of (i) the date terminated by the Board or
the Committee, or (ii) all available Units under the Plan have been paid to
Participants, whichever occurs first. However, unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
prior to such termination, and the authority of the Board or the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date. Notwithstanding anything in the Plan to the contrary, no
Awards may become vested, and no Units may be issued under the Plan, prior to
the date the Plan is approved by the unitholders of the Partnership.

8